[Cite as State v. Taylor, 2018-Ohio-1497.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                   :       Hon. Craig R. Baldwin, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :       Case Nos. 17CA81
ANTHONY TAYLOR, JR.                          :                 17CA82
                                             :
        Defendant-Appellant                  :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case Nos. 2014CR360 and
                                                     2014CR529


JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    April 18, 2018




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOSEPH SNYDER                                        WILLIAM C. FITHIAN, III
38 South Park Street                                 111 North Main Street
Mansfield, OH 44902                                  Mansfield, OH 44902

                                                     ANTHONY TAYLOR, JR.
                                                     Inmate No. 701820
                                                     MANCI
                                                     1150 North Main Street
                                                     Mansfield, OH 44901
Richland County, Case Nos. 17CA81 and 17CA82                                            2

Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Anthony Taylor, Jr., appeals the August 28, 2017

journal entries of the Court of Common Pleas of Richland County, Ohio, finding him guilty

of committing probation violations and sentencing him accordingly. Plaintiff-Appellee is

the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶ 2} On June 6, 2014, the Richland County Grand Jury indicted appellant on

three counts of aggravated trafficking in drugs in violation of R.C. 2925.03 (Case No.

14CR360).

       {¶ 3} On August 12, 2014, the Richland County Grand Jury indicted appellant on

two counts of possession of cocaine and heroin in violation of R.C. 2925.11 (Case No.

14CR529).

       {¶ 4} On September 25, 2014, appellant pled guilty to the charges in the

indictments. By sentencing entry filed November 6, 2014 in Case No. 14CR360, the trial

court sentenced appellant to two years in prison followed by four years of community

control. By sentencing entry filed November 7, 2014 in Case No. 14CR529, the trial court

sentenced appellant to four years of community control to be served after his release from

prison. In each case, the trial court notified appellant of the consequences for violating

his postrelease control and his community control.

       {¶ 5} On August 11, 2017, in Case No. 14CR529, appellant's probation officer

filed a notice of alleged probation violations. The violations alleged appellant possessed

or had under his control: 1) a 9mm pistol; 2) approximately 400 rounds of 9mm

ammunition; 3) marijuana; 4) Ecstasy; 5) Oxycontin; and 6) drug instruments (scales).
Richland County, Case Nos. 17CA81 and 17CA82                                               3


       {¶ 6} On August 22, 2017, in Case No. 14CR360, appellant was served with the

identical alleged probation violations just prior to the hearing commencing on same date.

Appellant was represented by counsel. The trial court heard testimony from appellant's

probation officer, Luke Mayer. The sentencing portion of the hearing was held on August

25, 2017. By journal entries filed August 28, 2017, the trial court found appellant guilty of

all the violations except for the first violation (9mm pistol) and the sixth violation (drug

instruments). In Case No. 14CR360, the trial court sentenced appellant to thirty-seven

months in prison. In Case No. 14CR529, the trial court sentenced appellant to twenty-

two months in prison. The sentences were ordered to be served consecutively for a total

of fifty-nine months in prison.

       {¶ 7} On September 26, 2017, appellant filed a notice of appeal, appealing the

journal entries in each case.

       {¶ 8} On January 23, 2018, appointed counsel for appellant filed a motion to

withdraw in each case pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967), informing this court "there is nothing in the record on appeal which

would support an attack on the judgment by direct review." Appointed counsel notified

appellant, and provided him with copies of the transcripts from his hearings, as well as

relevant research and applicable statutes. Appointed counsel filed a brief in each case,

identical, which he also provided to appellant, and informed appellant he could file his

own briefs. By judgment entries filed February 8, 2018, this court notified appellant that

he may file pro se briefs in support of his appeals on or before March 9, 2018. Appellant

has not filed any pro se briefs.
Richland County, Case Nos. 17CA81 and 17CA82                                               4


       {¶ 9} This matter is now before this court for consideration. Assignment of error

in each case is as follows:

                                              I

       {¶ 10} "COUNSEL MOVES THIS COURT TO CONDUCT AN INDEPENDENT

REVIEW OF THE RECORDS IN ACCORDANCE WITH ANDERS VS. CALIFORNIA, 386

U.S. 738 (1967) TO DETERMINE WHETHER PREJUDICIAL ERROR OCCURRED."

                                              I

       {¶ 11} In Anders at 744, the United States Supreme Court held if, after a

conscientious examination of the record, appellant's counsel concludes the case is wholly

frivolous, then counsel should so advise the court and request permission to withdraw.

Counsel must accompany his request with a brief identifying anything in the record that

could arguably support his client's appeal. Id. Counsel also must: (1) furnish his client

with a copy of the brief and request to withdraw; and (2) allow his client sufficient time to

raise any matters that the client chooses. Id. Once appellant's counsel satisfies these

requirements, the appellate court must fully examine the proceedings below to determine

if any arguably meritorious issues exist. If the appellate court also determines that the

appeal is wholly frivolous, it may grant counsel's request to withdraw and dismiss the

appeal without violating constitutional requirements, or may proceed to a decision on the

merits if state law so requires. Id.

       {¶ 12} Upon review, we find appellant's counsel in this matter has followed the

procedures required by Anders. We turn to the merits of the potential assignment of error.

       {¶ 13} Counsel asks this court to conduct an independent review of the record to

determine whether prejudicial error occurred.
Richland County, Case Nos. 17CA81 and 17CA82                                            5


      {¶ 14} Our review indicates appellant was properly served with the alleged

probation violations. He was given the opportunity to be heard and defend against the

allegations in a hearing. He was represented by counsel who cross-examined Mr. Mayer.

The trial court heard evidence to support four of the six alleged probation violations.

August 22, 2017 T. at 8-15. The trial court found appellant guilty of the four alleged

probation violations, and sentenced him in each case to less than the potential violation

sentences noted in the original sentencing entries. August 22, 2017 T. at 19, 24-25, 27-

28; August 25, 2017 T. at 37-39. The trial court entered appropriate findings for imposing

consecutive sentences, and properly informed appellant of postrelease control. August

22, 2017 T. at 26-27; August 25, 2017 T. at 37-38. The journal entries contain the

required elements.
Richland County, Case Nos. 17CA81 and 17CA82                                          6


        {¶ 15} After independently reviewing the record, including all filings and the

transcripts of the hearings, we agree with counsel's conclusion that no arguably

meritorious claims exist upon which to base an appeal in either case. Hence, we find the

appeals in each case to be wholly frivolous under Anders, grant counsel's request to

withdraw, and affirm the judgments of the Court of Common Pleas of Richland County,

Ohio.

By Wise, Earle, J.

Delaney, P.J. and

Baldwin, J. concur.




EEW/db 410